Bergan and Gibson, JJ. (dissenting).
The power of the Legislature to compel testimony which may disclose the witness’ crime, in return for immunity which shall be adequate, is fundamental. (Matter of Rouss, 221 N. Y. 81, 86.) The statute presently attacked (Penal Law, § 2447) is clearly the product of long and expert study and unquestionably *570was enacted in complete familiarity with the constitutional principles and limitations which had received judicial recognition over many years. (Cf. N. Y. State Crime Comm. [3d Report, 1953], p. 15; N. Y. Legis. Doc., 1953, No. 68, p. 15; 1943 Report of N. Y. Law Rev. Comm., p. 33 et seq., 1943 N. Y. Legis. Doc. No. 65 [b].) The statute seems to us a valid exercise of legislative power. It cannot, in any event, be said to have been so applied in the case before us as to infringe upon any constitutional right of the defendant. The prevailing opinion recognizes that defendant was ‘1 very fairly warned * * * that any testimony he gave might be used against him in a criminal proceeding ”. Thus he was accorded the constitutional protection which was denied the defendant in People v. De Feo (308 N. Y. 595, 604) and, that being so, must be deemed to have intelligently and effectively waived immunity.
Coon and Herlihy, JJ., concur with Foster, P. J.; Bergan and Gtibson, JJ., dissent and vote to deny the motion in a memorandum.
Motion granted and indictment dismissed.